UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4129


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LLOYD PRESTON KNIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:07-cr-00031-nkm-5)


Submitted:   April 21, 2010                 Decided:   May 27, 2010


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph G. Painter, Jr., JOSEPH GRAHAM PAINTER, JR., P.C.,
Blacksburg, Virginia, for Appellant. Ray Burton Fitzgerald,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant     to    a    plea    agreement,        Lloyd     Preston    Knight

pled guilty to conspiracy to possess with intent to distribute

fifty    grams    or     more    of   a    mixture        or   substance      containing    a

detectable amount of methamphetamine, in violation of 21 U.S.C.

§ 846    (2006).         The     district        court     sentenced      Knight    to    121

months’ imprisonment, a sentence at the low end of his advisory

Guidelines range.          Knight’s attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that, in

his   view,    there      are    no   meritorious           grounds     for   appeal,     but

questioning       whether       the   district        court     erred    in   finding     the

relevant      conduct      necessary         to       support    its     calculation       of

Knight’s advisory sentencing range.                       Though advised of his right

to do so, Knight has not filed a pro se supplemental brief.                               The

Government declined to file a brief.

              Pursuant to Anders, we have thoroughly reviewed the

record, and first conclude that the district court complied with

the   mandates      of    Federal         Rule       of   Criminal      Procedure    11    in

accepting Knight’s guilty plea, ensuring that Knight entered his

plea knowingly and voluntarily and that the plea was supported

by an independent factual basis.                     See United States v. Vonn, 535

U.S. 55, 62 (2002); United States v. Mastrapa, 509 F.3d 652,

659-60     (4th    Cir.     2007).           Accordingly,         we    affirm     Knight’s

conviction.

                                                 2
             We review Knight’s sentence for reasonableness under

an abuse of discretion standard.                      Gall v. United States, 552

U.S.   38,     51        (2007).       This           review    requires     appellate

consideration        of      both    the         procedural       and      substantive

reasonableness of a sentence.                   Id.     In determining procedural

reasonableness, we consider whether the district court properly

calculated the defendant’s advisory Guidelines range, considered

the 18 U.S.C. § 3553(a) (2006) factors, analyzed any arguments

presented     by    the     parties,     and          sufficiently     explained     the

selected sentence.           Id.     “Regardless of whether the district

court imposes an above, below, or within-Guidelines sentence, it

must place on the record an individualized assessment based on

the particular facts of the case before it.”                         United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks omitted).

             Knight asks this court to review the district court’s

relevant     conduct        determination.               At     sentencing,      Knight

vigorously contested the probation officer’s finding that he was

accountable        for     between     50        and      150    grams      of     “ice”

methamphetamine, as opposed to a mixture or substance containing

a detectable amount of methamphetamine.                    However, the Government

presented    testimony       detailing     Knight’s        repeated     admissions    to

buying and selling “ice.”            Accordingly, we find the Government

amply satisfied its burden of proving the relevant conduct by a

                                            3
preponderance of the evidence.                     See United States v. Grubbs, 585

F.3d   793,       799    (4th        Cir.       2009)     (“[A]       sentencing         court     may

consider uncharged . . . conduct in determining a sentence, as

long   as    that       conduct       is        proven    by     a    preponderance           of   the

evidence.”).

             Our    review           of    Knight’s       presentence            report    and     the

sentencing transcript leads us to conclude the district court

properly      calculated           Knight’s        advisory          Guidelines         range,     and

committed no plain procedural error in sentencing Knight.                                          See

United    States        v.    Lynn,       592     F.3d    572,       576-78,      580     (4th     Cir.

2010).       Moreover,          we    will       afford     Knight’s         within-Guidelines

sentence      a    presumption             of    substantive          reasonableness.               See

United States v. Wright, 594 F.3d 259, 267 (4th Cir. 2010); see

also Rita v. United States, 551 U.S. 338, 347 (2007) (upholding

rebuttable presumption of reasonableness for within-Guidelines

sentence).        For these reasons, we affirm Knight’s sentence.

             In accordance with Anders, we have reviewed the entire

record      for    any        meritorious          issues        and       have       found      none.

Accordingly,       we        affirm       the    district      court’s       judgment.             This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further     review.           If     the    client       requests         that    a   petition      be

filed,    but     counsel          believes        that    such       a    petition       would     be

frivolous, then counsel may move in this court for leave to

                                                   4
withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  5